Citation Nr: 1224561	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1968 to November 1970.  During a portion of that time, he was assigned to the U.S.S. Taluga.  His awards and decorations included the Vietnam Service Medal.

In August 2004, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran disagreed with that decision and was issued a Statement of the Case.  However, he did not perfect his appeal by filing a substantive appeal.  Therefore, the RO's August 2004 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2008, the Veteran requested that VA reopen his claim of entitlement to service connection for diabetes mellitus.  By a rating action in April 2009, the RO found that the Veteran had not submitted new and material evidence with which to reopen that claim.  The Veteran disagreed with that decision, and this appeal ensued.  

In January 2011, the Board of Veterans' Appeals (Board) confirmed and continued the RO's February 2008 decision.

In January 2012, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2011 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 2004, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.

2.  Evidence associated with the record since the RO's August 2004 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 

3.  The Veteran's diabetes mellitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related thereto.


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Diabetes mellitus, type 2, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At a March 2005 RO hearing before a VA Hearing Officer, the Veteran testified that he has diabetes mellitus as a result of herbicide exposure to Agent Orange in service.  He stated that he was exposed to Agent Orange while aboard the U.S.S. Taluga in the waters off the coast of Vietnam.  In December 2009, he reported that there were orange-colored barrels aboard the Taluga which contained the herbicide.  Therefore, he maintained that service connection was warranted.  At the very least, he contends that the evidence is new and material for the purpose of reopening the claim.  

After reviewing the record, the Board finds that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for diabetes mellitus, type 2.  To that extent, the appeal is allowed.  However, taken together, the preponderance of the evidence is against a finding that the Veteran was, in fact, exposed to Agent Orange in service.  Accordingly, service connection for diabetes mellitus, secondary to the claimed exposure is not warranted.  To that extent, the appeal is denied.

In 2004, as now, service connection connoted many factors but basically it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For certain disabilities, service connection could be presumed when the Secretary of VA determined that they were the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Those disabilities included, but were not limited to, diabetes mellitus, type 2, provided that it had been manifested to a degree of at least 10 percent at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The foregoing law and regulations notwithstanding, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is , they do not have the benefit of a presumption of exposure as do Vietnam veterans. 

Service in the Republic of Vietnam meant that the Veteran actually set foot within the land borders of Vietnam.  Service in the Vietnam coastal waters without ever having gone ashore was not enough.  38 C.F.R. § 3.307(a).

In August 2004, when the RO denied his claim of service connection for diabetes mellitus, the Veteran had contended that his diabetes should be presumed to be the result of exposure to Agent Orange in Vietnam.  Evidence on file consisted of the Veteran's service treatment and service personnel records; the 1969 and 1970 Command Histories of the U.S.S. Taluga; numerous records from private health care providers, as well as VA, reflecting the Veteran's treatment from 1984 to 2004; and reports of VA examinations, performed in December 1984, April 1985; and a March 1995 statement from the Veteran's father; and a May 2004 statements from the National Personnel Records Center.  
A review of the evidence showed that the Veteran's diabetes mellitus had first been manifested many years after service.  It also showed that the Veteran had served in the Navy off the coast of Vietnam and had not set foot on the mainland.  The evidence was also negative for any findings that the U.S.S. Taluga had ever entered the inland waterways of Vietnam.  Therefore, the RO concluded that the Veteran did not have the service in Vietnam, and as such could not be presumed to have been exposed to Agent Orange.  Accordingly, the RO found that service connection was not warranted on that basis, and the appeal was denied.  As noted above, that decision became final.  The Veteran now requests that such claim be reopened.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's August 2004 decision includes the transcript of the Veteran's March 2005 RO hearing before a VA Hearing Officer and a December 2009 statement by the Veteran which suggests that his diabetes is due to his direct exposure to Agent Orange in service.  He contends that there were orange barrels on ship which stored the material and that they were the source of his exposure.  Therefore, he contends that service connection for diabetes is warranted on direct basis.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it includes a theory of the case different from that which was considered in the RO's August 2004 decision.  Because it is presumed credible for the limited purpose of ascertaining its materiality, it tends to fill the deficits which existed at the time of the prior denial.  That is, it provides a potential avenue for service connection for diabetes on a direct basis.  It is neither cumulative nor redundant of the evidence of record in August 2004 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.  Accordingly, the Board will consider whether VA has fulfilled its duty to assist the Veteran in the development of his claim.  Elkins.

In February 2008, VA received the Veteran's application to reopen his claim of entitlement to service connection for diabetes mellitus, type 2; and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

In particular, VA requested medical records showing evidence of diabetes mellitus since his separation from service, as well as evidence that the Veteran had served in Vietnam or had, otherwise, been exposed to Agent Orange.  In this regard, VA asked the Veteran to submit lay statements from people who knew him in service and knew of his exposure.  To date, however, no such statements have been received.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In addition to the evidence on file at the time of the RO's August 2004 denial of entitlement to service connection for diabetes mellitus, VA obtained or ensured the presence of additional post-service records reflecting the Veteran's continued treatment for diabetes mellitus; a January 2011 report entitled U.S. Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; the transcript of a March 2005 hearing at the RO before a VA Hearing Officer; a May 2009 memorandum for record from the Director of the U.S. Army and Joint Services Records Research Center.  

In May 2005; July 2006; August 2008; and April, May, and August 2011, VA examined the Veteran, in part, to determine the nature and etiology of his diabetes mellitus, type 2.  Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Initially, the Board notes that the Veteran's service treatment and personnel records are negative for any complaints or clinical findings of diabetes mellitus, type 2 or of any exposure to Agent Orange.  They do show that the Veteran served on the U.S.S. Taluga, a blue water ship, that is, one that did conduct operations on the inland "brown water" rivers and delta areas of Vietnam.  Brown water vessels are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  

Additionally, the Veteran's service off the coast of Vietnam does not constitute "service in the Republic of Vietnam." VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that the United States Court of Appeals for Veterans Claims had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption].  Instead, "service in the Republic of Vietnam" requires visitation [i.e. setting foot] in Vietnam.  38 C.F.R. §§ 3.307(a), 3.313(a).

The Board has considered the Veteran's assertions to the effect that the U.S.S. Taluga transported barrels of liquids, which he believed was Agent Orange. While the Board does not dispute that barrels containing an unknown substance were transported and stored aboard ship, the Veteran has not presented any competent, objective evidence to support his assertions.  

In December 2009, the Veteran did report that the barrels in question were orange, indicating that they contained Agent Orange.  As noted above, that report was presumed credible for the purpose of reopening the claim.  However, it receives no such presumption in determining its evidentiary value with respect to the question of whether the Veteran had, in fact, been exposed to Agent Orange aboard the U.S.S. Taluga.  Indeed, the Veteran's December 2009 report is directly contradicted by his response to a question from the VA examiner during the Veteran's August 2008 VA Agent Orange Registry Examination.  During that examination, he responded in the negative, when the examiner asked the Veteran if he had ever seen any orange striped barrels aboard ship.  Such contradictory statements refute the Veteran's credibility with respect to whether orange striped barrels actually existed on the U.S.S. Taluga.  Therefore, those statements have no probative value as to whether Agent Orange had, in fact, been present.  Nevertheless, VA made extensive efforts to determine whether Agent Orange had been present on the U.S.S. Taluga and whether or not the Veteran had been exposed to that substance.  In so doing, it obtained copies of the Command Histories from  1969 and 1970 and statements from the National Personnel Records Center, dated in May 2004.  

A review of the Command Histories shows that the U.S.S. Taluga was an oiler with a primary mission to transfer and deliver a complete line of bulk fuel products to ships of the First and Seventh Fleets at sea.  It also provided additional logistic support by delivering mail, fleet freight, personnel, water, and quantities of both ammunition and provisions.  There was simply no evidence that it transported herbicides, including Agent Orange.  Not only were the command histories negative, the Joint Motion for remand shows that the available deck logs from the time the Veteran served aboard the U.S.S. Taluga were similarly negative for any evidence that Agent Orange was present aboard the Veteran's ship.  Such evidence is consistent with the statements from the National Personnel Records Center that it had no record of the Veteran ever having been exposed to Agent Orange.  

In addition to the foregoing, a May 2009 Memorandum for Record, from the Director of the U.S. Army and Joint Services Records Research Center (JSRRC) states that in the course of its research efforts, it had reviewed numerous official military documents, ships' histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  Despite those efforts, the JSRRC reported that up to that time, it had found no evidence indicating that a Navy or Coast Guard ship had transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam had used, stored, tested, or transported tactical herbicides.  Moreover, the JSRRC could not document or verify that a shipboard Veteran had been exposed to tactical herbicides bases on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  M21-1MR, Part IV, subpart ii, 2, c, 10.

In sum, there is no credible evidence of Agent Orange exposure in service.  Moreover, diabetes mellitus, type 2, was not manifested until many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  Absent evidence of diabetes mellitus in service or competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for diabetes mellitus, type 2, is not warranted, and to that extent, the appeal is denied.  

In arriving at this decision, the Board has considered the representative's request that VA obtain the cargo inventory and port call records to determine whether the U.S.S. Taluga actually had barrels of Agent Orange on board.  However, inasmuch as the Veteran has failed to provide any credible evidence in that regard, and inasmuch as VA has made multiple unsuccessful attempts to obtain official records that the U.S.S. Taluga carried Agent Orange, the request for cargo inventory and port call records would be tantamount to a fishing expedition.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  Indeed, further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini, 1 Vet. App. at 546.  Therefore, the Board concludes that the request for cargo inventories and port call records is not warranted.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 



ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for diabetes mellitus is granted.  

Entitlement to service connection for diabetes mellitus is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


